
	
		I
		112th CONGRESS
		1st Session
		H. R. 57
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Scalise
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to make improvements in the provision of Federal
		  disaster assistance, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Recovery Improvement
			 Act.
		2.Repair,
			 restoration, and replacement of damaged facilitiesNot
			 later than 180 days after the date of enactment of this Act, the President
			 shall issue and begin to implement the regulations required by section
			 406(e)(3)(C) of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5172(e)(3)(C)) to provide for cost estimation procedures that
			 expedite recovery and to reduce the costs and time for completion of recovery
			 projects through the creation of financial and performance incentives.
		3.Appeals
			 processSection 423(b) of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5189a(b)) is amended to read as follows:
			
				(b)Period for
				decision
					(1)In
				generalA decision regarding an appeal under subsection (a) shall
				be rendered within 60 days after the date on which the Federal official
				designated to administer such appeal receives notice of such appeal.
					(2)Failure to
				satisfy deadlineIf the Federal official fails to satisfy the
				requirement under paragraph (1), the Federal official shall provide a written
				explanation of such failure to the applicant. The President shall transmit
				quarterly to the Committee on Transportation and Infrastructure of the House of
				Representatives and the Committee on Homeland Security and Governmental Affairs
				of the Senate a report on such
				failures.
					.
		4.Individual
			 assistance factorsIn order to
			 provide more objective criteria for evaluating the need for assistance to
			 individuals and to speed a declaration of a major disaster or emergency under
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5121 et seq.), not later than 180 days after the date of enactment of this Act,
			 the Administrator of the Federal Emergency Management Agency, in cooperation
			 with representatives of State and local emergency management agencies, shall
			 review, update, and revise through rulemaking the factors considered under
			 section 206.48 of title 44, Code of Federal Regulations, to measure the
			 severity, magnitude, and impact of a disaster.
		5.Household pets
			 and service animalsSection
			 502(a) of Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5192(a)) is amended—
			(1)by striking
			 and at the end of paragraph (7);
			(2)by striking the
			 period at the end of paragraph (8) and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(9)provide assistance for rescue, care,
				shelter, and essential needs—
						(A)to individuals
				with household pets and service animals; and
						(B)to such pets and
				animals.
						.
			
